On Rehearing

Bird.zell, C. J.
After reargument, a majority of the court remains .of the opinion that the conclusion formerly reached is correct. This ■opinion is based upon the facts and circumstances relating to the property of the testator, the relation of the parties, the arrangement of the clauses, and the language of the will under consideration. In the petition for rehearing and upon the oral argument it was forcibly contended that the court had held in effect that a gift of one-third of the estate was a gift of one-third of the property, without regard to the debts or the expenses of administration. We do not so construe the holding. On the contrary, it is intimated in the original opinion that one-third would not necessarily be one-third of the gross estate, and authorities to this effect are cited. (In addition to the authorities therein cited, see Blakeslee v. Pardee, 76 Conn. 263, 56 Atl. 503; Bell v. Raymond, 20 Conn. 337; Wilcox v. Beecher, 27 Conn. 134; Horsey v. Horsey’s Ex’rs, 1 Houst. (Del.) 438; Walker v. Hill, 73 N. H. 254, 60 Atl. 1017; Martin v. Fry, 17 Serg. & R. (Pa.) 426; Fisk v. McNiel, 1 How. (Miss.) 535; In re McRae, 179 Mich. 595, 146 N. W. 265.) We were of the opinion, however, that the will in question was ambiguous, and we are still of that opinion. In construing what the majority considers to be the ambiguous language of the will, we were brought to the conclusion that the expressed intention manifested was that the wife should take one-third of the property after the payment of the obligations mentioned in the immediately preceding paragraph, with the result that the one-third should be computed without taking into consideration the expenses of administration. These will, in effect, be borne ratably by her and the residuary legatees; whereas, under the distribution in the county court the entire expenses of administration were substracted before the basis for determining her distributable portion was arrived at. Thus, so far as the *1290debts are concerned, we do not hold that they were not properly subtracted. Beyond this, we deem it unnecessary to enlarge upon what was said in the original opinion.
Christianson and Grace, JJ., concur.